Exhibit (10)U


tgtexhibit10ximage1a01.gif [tgtexhibit10ximage1a01.gif]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


EXECUTIVE
PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the
“Executive”) identified in the Award Letter. This award (the “Award”) of
Performance Share Units (“PSUs”), provided to you as a Service Provider, is
being issued under the Amended and Restated Target Corporation 2011 Long-Term
Incentive Plan (the “Plan”), subject to the following terms and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of PSUs. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Executive the
number of PSUs set forth in the Award Letter (the “Goal Payout”). The maximum
number of Shares that may be earned is equal to 175% of the Goal Payout (the
“Maximum Payout”). The number of Shares actually earned, if any, shall depend on
the Company’s performance during the period comprised of the Company’s three
consecutive fiscal years beginning with the first full fiscal year commencing
after the Grant Date (the “Performance Period”).


3.    Minimum Performance Condition. Except as set forth in Section 6, as a
condition to the receipt of any Shares in settlement of the Award, the Company’s
earnings from continuing operations before interest expense and income taxes,
excluding: (a) restructuring, exit or disposal costs under ASC 420 and ASC 712,
(b) impairment charges under ASC 350 and ASC 360, and (c) benefit plan
curtailment, settlement, amendment and termination gains and losses under ASC
715, must be greater than zero for the first full fiscal year of the Performance
Period (the “Minimum Performance Condition”). The Committee shall determine
whether the Minimum Performance Condition is satisfied as soon as practicable
after completion of the first full fiscal year of the Performance Period (the
“Determination Date”).


4.    Payout Formula. Except as set forth in Section 6, if the Minimum
Performance Condition is satisfied, the actual number of Shares earned will be
determined by the Committee pursuant to a formula established by the Committee
to measure the Company’s performance during the Performance Period (the “Payout
Formula”). The determination of the actual number of Shares earned, which shall
not exceed the Maximum Payout, shall occur as soon as practicable after
completion of the Performance Period, but in any event not later than






--------------------------------------------------------------------------------





November 30 of the calendar year in which the Performance Period ends (the date
the Committee so determines, the “Final Determination Date”). A description of
the Payout Formula and the percentage of Shares to be earned, if any, for the
various levels of performance will be communicated to the Executive. All
decisions of the Committee regarding the application of the Payout Formula and
the number of Shares earned shall be final and binding on the Executive. Except
as set forth in Section 6, the Award shall be cancelled and the Executive shall
have no rights hereunder if any of the following occur: (a) the Committee
determines on the Determination Date that the Minimum Performance Condition has
not been satisfied, (b) the Final Determination Date does not occur, or (c) the
Committee determines on the Final Determination Date that no Shares have been
earned.


5.    Continuous Service Requirement. In order to earn any Shares, the Executive
must be continuously providing Service from the Grant Date to the end of the
Performance Period, except as described in this Section and Section 6. Even if
the Executive is not continuously providing Service through the end of the
Performance Period, upon the occurrence of one of the events specified in
Sections 5(a) through 5(d), the Shares that are earned during the Performance
Period, if any, shall be paid out as provided in Section 10, in accordance with
and subject to any restrictions set forth in this Agreement, the Plan or any
Release Agreement that the Executive may be required to enter pursuant to this
Section or Section 6. “Release Agreement” means an agreement containing a
release of claims, a covenant not to engage in competitive employment, and/or
other provisions deemed appropriate by the Committee in its sole discretion.


(a)    Early Retirement Date. The Executive’s Service terminates on or after the
Executive’s Early Retirement Date and the Company receives a valid unrevoked
Release Agreement from the Executive. “Early Retirement Date” is the date that
is (i) on or prior to the Executive’s termination of Service, (ii) at or after
attaining age 45 and prior to attaining age 55 and completing at least 15 years
of Service (which 15 years need not be continuous), (iii) if the Executive’s
termination of Service is voluntary, at least six months after the Executive
commenced discussions with the Company’s Chief Executive Officer or most senior
human resources executive regarding the Executive’s consideration of
termination, and (iv) the following additional requirements are satisfied, to
the extent applicable: (A) if the Executive’s Early Retirement Date occurs prior
to the Executive’s attainment of age 48, the Executive was providing Service for
at least the first 24 months of the Performance Period, (B) if the Executive’s
Early Retirement Date occurs prior to the Executive’s attainment of age 52 and
on or after attainment of age 48, the Executive was providing Service for at
least the first 18 months of the Performance Period, and (C) if the Executive’s
Early Retirement Date occurs prior to the Executive’s attainment of age 55 and
on or after attainment of age 52, the Executive was providing Service for at
least the first 12 months of the Performance Period.


(b)    Normal Retirement Date. The Executive’s Service terminates on or after
the Executive’s Normal Retirement Date and the Company receives a valid
unrevoked Release Agreement from the Executive. “Normal Retirement Date” is the
date that is (i) on or prior to the Executive’s termination of Service, (ii) at
or after attaining age 55 and completing at least 5 years of Service (which 5
years need not be continuous), and (iii) if the Executive’s termination of
Service is voluntary, at least six months after the Executive commenced
discussions with the


2

--------------------------------------------------------------------------------




Company’s Chief Executive Officer or most senior human resources executive
regarding the Executive’s consideration of termination.


(c)    Death. The Executive’s death prior to the Executive’s termination of
Service.


(d)    Disability. The Executive’s Disability (as determined by the Committee in
its sole discretion, provided such determination complies with the definition of
disability under Code Section 409A) prior to the Executive’s termination of
Service.


6.    Change in Control.


(a)    If a Change in Control occurs prior to the Determination Date or after a
Committee determination on the Determination Date that the Minimum Performance
Condition has been satisfied, the Award will continue to be subject to the
Continuous Service Requirement provided in Section 5, the Minimum Performance
Condition shall be deemed to be satisfied and, at the end of the Performance
Period, the total number of Shares earned under the Payout Formula shall be
deemed to be equal to the Goal Payout, except that if, after a Change in Control
and prior to the end of the Performance Period:


(i)    the Executive’s Service terminates voluntarily by the Executive for Good
Reason or involuntarily without Cause, and provided that the Company has
received a valid unrevoked Release Agreement from the Executive, then the total
number of Shares earned under the Payout Formula shall be deemed to be equal to
the Goal Payout multiplied by a fraction. The numerator of such fraction shall
be the number of months that have elapsed between the Grant Date and the date of
termination of Service following the Change in Control, and the denominator
shall be the number of months between the Grant Date and the end of the
Performance Period. Notwithstanding the foregoing in this Section 6(a)(i), the
total number of Shares earned under the Payout Formula shall be deemed to be
equal to the Goal Payout if, on or prior to the termination of Service under
this Section 6(a)(i), the Executive meets the requirements for age, years of
Service and minimum Service during the Performance Period for an “Early
Retirement Date” in Section 5(a) or a “Normal Retirement Date” in Section 5(b)
and the Company has received a valid unrevoked Release Agreement from the
Executive.


(ii)    the Executive experiences one of the events specified in Sections 5(a)
through 5(d), then the total number of Shares earned under the Payout Formula
shall be deemed to be equal to the Goal Payout.


(b)    If, prior to a Change in Control, the Committee has determined on the
Determination Date that the Minimum Performance Condition has not been
satisfied, then the Award shall be cancelled and the Executive shall have no
rights hereunder.


7.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, all of the
PSUs subject to the Award shall terminate immediately and the Executive shall
have no rights hereunder.


3

--------------------------------------------------------------------------------








8.    Other Termination; Changes of Service. If the Executive’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 5 through 7, all of the
PSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Executive shall have no rights hereunder. Service
shall not be deemed terminated in the case of (a) any approved leave of absence,
or (b) transfers among the Company and any Subsidiaries in the same Service
Provider capacity; however, a termination of Service shall occur if (i) the
relationship the Executive had with the Company or a Subsidiary at the Grant
Date terminates, even if the Executive continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Executive experiences a
“separation from service” within the meaning of Code Section 409A.


9.    Dividend Equivalents. The Executive shall have the right to receive
additional PSUs with a value equal to the regular cash dividend paid on one
Share for each PSU earned pursuant to this Agreement prior to the conversion of
PSUs and issuance of Shares pursuant to Section 10. The dividend equivalents
will be based on the actual number of PSUs earned pursuant to this Agreement.
The number of additional PSUs to be received as dividend equivalents for each
PSU held shall be determined by dividing the cash dividend per share by the Fair
Market Value of one Share on the dividend payment date; provided, however, that
for purposes of avoiding the issuance of fractional PSUs, on each dividend
payment date the additional PSUs issued as dividend equivalents shall be rounded
up to the nearest whole number. All such additional PSUs received as dividend
equivalents shall be subject to forfeiture in the same manner and to the same
extent as the original PSUs granted hereby, and shall be converted into Shares
on the basis and at the time set forth in Section 10 hereof.


10.    Time of Payout. Vested PSUs shall be converted to Shares in accordance
with the Payout Formula and shall be issued as soon as practicable following the
end of the Performance Period and after the Committee has determined on the
Final Determination Date that they have been earned, but not later than 90 days
following the Final Determination Date. The Committee in its sole discretion may
accelerate or delay the distribution of any payment under this Agreement to the
extent allowed or required under Code Section 409A. Payment of amounts under
this Agreement are intended to comply with the requirements of Code Section 409A
and this Agreement shall in all respects be administered and construed to give
effect to such intent.


11.    Taxes. The Executive acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company and/or a Subsidiary to which the Executive is providing
Service (the “Service Recipient”) and (b) the Company and/or the Service
Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including, but not limited to, the
grant, vesting and/or conversion of the PSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the PSUs to reduce or eliminate the Executive’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in


4

--------------------------------------------------------------------------------




more than one jurisdiction if the Executive has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event; and (iv) may refuse to deliver the Shares to the Executive if he
or she fails to comply with his or her obligations in connection with the
Tax-Related Items as provided in this Section.


The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Executive may elect at the time of conversion of the PSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.


12.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than pursuant to the
terms of the Plan.


13.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Executive, the Company may take one or more of the
following actions with respect to the Award, as determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
and the Executive shall be bound by such determination:


(a)    cancel all or a portion of the PSUs, whether earned or unearned,
including any dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the conversion of PSUs to Shares or the
sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.


The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
conversion of the Award into Shares. This Section 13 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


14.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Executive any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company


5

--------------------------------------------------------------------------------




or any Subsidiary, as applicable, to terminate the Executive’s Service at any
time with or without Cause or change the Executive’s compensation, other
benefits, job responsibilities or title provided in compliance with applicable
local laws and permitted under the terms of the Executive’s Service contract, if
any.


(a)    The Executive’s rights to vest in the PSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 4 through 10.
Those rights and the Executive’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Executive, or affect
any of the rights and obligations arising from the Service relationship between
the Executive and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Executive will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Executive.


15.    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the PSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the PSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the PSUs or the underlying Shares intended to replace any pension rights
or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Executive’s participation
in the Plan or the PSUs;


6

--------------------------------------------------------------------------------






(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from termination of the Executive’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the PSUs to which the Executive is
otherwise not entitled, the Executive irrevocably (i) agrees never to institute
any such claim against the Company or the Service Recipient, (ii) waives the
Executive’s ability, if any, to bring any such claim, and (iii) releases the
Company and the Service Recipient from any such claim. If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Executive shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and


(g)    the Executive is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the PSUs or the Plan.


16.    Governing Law; Venue; Jurisdiction; Severability. To the extent that
federal laws do not otherwise control, this Agreement, the Award Letter, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly. The exclusive
forum and venue for any legal action arising out of or related to this Agreement
shall be the United States District Court for the District of Minnesota, and the
parties submit to the personal jurisdiction of that court. If neither subject
matter nor diversity jurisdiction exists in the United States District Court for
the District of Minnesota, then the exclusive forum and venue for any such
action shall be the courts of the State of Minnesota located in Hennepin County,
and the Executive, as a condition of this Agreement, consents to the personal
jurisdiction of that court. If any provision of this Agreement, the Award Letter
or the Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Agreement, the Award
Letter or the Plan, and the Agreement, the Award Letter and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


17.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Executive’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


19.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be


7

--------------------------------------------------------------------------------




incorporated into this Agreement and are integral parts hereof. In the event
there is any inconsistency between the provisions of this Agreement and the
Plan, the provisions of the Plan shall govern. The Company or a third party
designated by the Company may deliver to the Executive by electronic means any
documents related to his or her participation in the Plan. The Executive
acknowledges receipt of a copy of the Plan and the Award Letter.


[End of Agreement]




8